COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Hassan Chahadeh v. Regions Bank

Appellate case number:    01-15-00656-CV

Trial court case number: 2012-67412A

Trial court:              270th District Court of Harris County

       The clerk’s record filed in this appeal does not contain a copy of an Amended Severance
Order. The Court directs the Harris County District Clerk to supplement the appellate record
with the following exhibit:
       1. Order on Region’s Bank’s Motion for Severance (Image No. 66208881).
         We must review the trial court’s ruling based upon the materials before it at the time of
its ruling. See Roventini v. Ocular Sciences, Inc., 111 S.W.3d 719, 726 (Tex. App.—Houston
[1st Dist.] 2003, no pet.); TEX. R. APP. P. 34.5 (“If the clerk’s record is defective . . . , the
appellate clerk must inform the trial court clerk of the defect . . . and instruct the clerk to make
the correction.”). We require a copy of this document in order to do so. A sample version is
attached for reference.
       Accordingly, the Harris County District Clerk is ordered to file a supplemental clerk’s
record containing a fully legible copy of the trial court’s Amended Severance (District Clerk
Image No. 66208881), no later than 10 days from the date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court

Date: January 5, 2017